Citation Nr: 1016434	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for urethritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee chondromalacia.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1983 to June 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service connection for 
lumbar strain and left knee chondromalacia, evaluated with 
noncompensable ratings (effective July 1, 2005), and denied 
service connection for urethritis.  A December 2007 rating 
decision by the RO in Pittsburgh, Pennsylvania increased the 
evaluation of left knee chondromalacia to 10 percent 
disabling effective March 27, 2006.  A June 2009 rating 
decision by the RO in Pittsburgh, Pennsylvania found that 
clear and unmistakable error had been made and evaluated the 
Veteran's lumbar spine as 10 percent disabling from July 1, 
2005; additionally the Veteran's left knee chondromalacia was 
found to be 10 percent disabling from July 1, 2005.  During 
the pendency of the appeal, the claims file was transferred 
to the VA Regional Office for Foreign Claims located in 
Pittsburgh.

The issue of entitlement to service connection for urethritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  

The record reflects that the Veteran filed his service 
connection claims in February 2005, a rating decision was 
made in August 2005, statements of the case were issued in 
January 2007, he filed his substantive appeal in February 
2007, and was subsequently provided VCAA notification in 
August and October 2008.  Though VCAA notice was provided, it 
was not provided until after the claims had been 
substantively appealed to the Board.  The additional rating 
decision in June 2009 addressed the issues of lumbar strain 
and left knee chondromalacia.  However, the next submission 
from the Veteran, in December 2009, was a statement from him 
that his conditions had worsened.  On remand, the Veteran 
should be provided with VCAA notification and have a chance 
to respond prior to any additional RO findings.

Urethritis

The Veteran's service treatment records are replete with 
complaints of and treatment for urethritis and prostatitis 
beginning in September 1984 and continuing until March 2004.  
In March 2004 he complained of dark urine, pain, irritation, 
but he did not have obstruction of flow.  He was assessed as 
having chronic urethritis. 

A pre-discharge physical from March 2005 noted the Veteran 
had intermittently presented with a discharged, prostatitis, 
and urethritis throughout his entire military career.  
Objectively, his urinalysis was normal, no discharge could be 
expressed and a recent cystoscopy was normal.  The examiner 
diagnosed him with a history of intermittent urethritis, not 
present during the examination.

A January 2006 treatment record from the Lundstahl Regional 
Medical Center (LRMC)noted the Veteran complained of pain 
during urination.  He was assessed as having a history of 
chronic episodic dysuria, and it was noted a follow-up with 
urology was needed.  The records from LRMC only continue to 
March 2006 and do not contain a urological consultation.  On 
remand, the Veteran should be requested to provide records 
from any treatment he has received since discharge from 
service.

The Veteran's service treatment records showed extensive 
treatment for urological problems during active service.  
Though during his March 2005 examination prior to discharge 
he did not currently have the symptoms he presented in 
service, a treatment record from LRMC from January 2006 
showed that the Veteran was still seeking treatment for the 
symptoms he reported in service.  As such, the Veteran should 
be afforded a VA genitourinary examination.

Lumbar Strain and Left Knee Chondromalacia

In a June 2009 rating decision, the Veteran was granted 
increased (10 percent) evaluations effective July 1, 2005 for 
his lumbar strain and his left knee chondromalacia. 

In December 2009, the Veteran submitted a statement that, in 
pertinent part, noted that his left chondromalacia and lumbar 
strain had substantially worsened since he filed his claim in 
August 2008. He was wearing knee braces for stability and 
support.  He provided treatment records from Hadi Clinic 
which included reports regarding x-rays of his bilateral 
knees and from a MRI of his low back.  He also provided a 
compact disc containing copies of the x-rays and MRI.  He did 
not submit a waiver of RO consideration of the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).

The Veteran was last examined in August 2008.  The 
examination was performed through the U.S. Embassy in Kuwait.  
As the claims are being remanded, and he has indicated that 
his left knee and lumbar strain have worsened considerably 
since August 2008, he should be afforded an additional VA 
examination to assess his current levels of disability.  He 
should also be requested to submit any treatment records for 
his left knee or lumbar spine since his discharge from 
service.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for a 
genitourinary disorder, or for his knees 
or lumbar spine since his separation from 
service.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.  

2.  The contents of the CD submitted by 
the Veteran are to be converted to 
documents that can be associated with the 
claims folder and reviewed by the AMC/RO.

3.  Thereafter, the veteran should be 
afforded a VA genitourinary examination 
to determine the etiology of the claimed 
prostatitis/urethritis.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Following examination of the 
Veteran, a review of the claims folder, 
and applying sound medical principles, 
the physician is requested to opine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran developed a chronic 
genitourinary disorder as a result of 
military service.  

4.  Thereafter, the veteran should be 
afforded a VA joints examination to 
evaluate the lumbar spine and left knee 
disorders.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The knee examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Joints 
Examination, revised on December 9, 2009.  
The spine examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Spine 
Examination, revised on April 20, 2009.  

If the examinations are performed by non-
VA medical personnel, a copy of both 
worksheets must be provided to the 
physician, and the physician is to 
acknowledge receipt and review of the 
worksheets in the examination reports.  
The examiner is advised to perform the 
examinations strictly following the 
instructions outlined in the worksheets 
in order for VA to make a determination 
for each disability using required VA 
guidelines.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






